The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/05/2021 has been entered. Claims 1, 11 and 18 have been amended.  Claims 1-20 are pending in this application.

Applicant's arguments with respect to claims 1-20 rejection under 35 U.S.C 101 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Sweeney et al. (U.S Pub No. 2019/0207981 A1, referred to as Sweeney), Martinez et al. (U.S Pub No. 2014/0137257 A1, referred to as Martinez) and Ahuja et al. (U.S Pub No. 2014/0173739 A1, referred to as Ahuja).

Sweeney discloses method and system for assessing control maturity in security operations. The method facilitates a nonintrusive, automated means to configure and detect security controls installed in an Information Technology (IT) environment. The system verifies that these controls function as expected over a specified period of time 

Martinez discloses a system, method and apparatus for assessing a risk of one or more assets within an operational technology infrastructure by providing a database containing data relating to the one or more assets, calculating a threat score for the one or more assets using one or more processors communicably coupled to the database, calculating a vulnerability score for the one or more assets using the one or more processors, calculating an impact score for the one or more assets using the one or more processors, and determining the risk of the one or more assets based on the threat score, the vulnerability score and the impact score using the one or more processors.

Ahuja discloses a method for determining an asset criticality rating, wherein a set of attributes of a particular asset of a computing environment is identified that are determined from data collected by one or more utilities in the computing environment. A criticality rating is automatically determined for the particular asset based at least in part 

However, regarding claim 1, the prior art of Sweeney, Martinez and Ahuja when taken in the context of the claim as a whole do not disclose nor suggest, “in response to detecting the cybersecurity threat, updating, by a computer processor of the cybersecurity server, the asset-data flow pairing stored in the matrix representation to indicate that at least the second asset is effected by the cybersecurity threat; analyzing a system of record associated with the plurality of networked assets to update the matrix representation with current asset-data flow pairings; recording in the matrix representation, by the computer processor of the cybersecurity server, an importance value corresponding to a plurality of asset-data flow pairings stored in the matrix representation; calculating a criticality score using the matrix representation based on a criticality function as follows:  23 of 30Patent ApplicationAttorney Docket No. 007131.02100 

    PNG
    media_image1.png
    56
    372
    media_image1.png
    Greyscale

 wherein, C = critical functionality; [[T]] t = time period; A,D = each asset-data flow pairing stored in the matrix representation; M = a mitigation strategy; W = the importance value; and π = a probability that each asset-data flow pairing is functional during the cybersecurity threat; and transforming, based on the calculated criticality score,  the firewall device from one cybersecurity mode to another cybersecurity mode 

Regarding claim 11, the prior art of Sweeney, Martinez and Ahuja when taken in the context of the claim as a whole do not disclose nor suggest, “updating, by the computer processor, the asset-data flow pairings in the matrix representation to indicate that assets are effected by a cybersecurity threat; recording in the matrix representation, by the computer processor, an importance value corresponding to a plurality of asset-data flow pairings stored in the matrix representation; calculating a criticality score using the matrix representation based on the following criticality function:  

    PNG
    media_image2.png
    56
    372
    media_image2.png
    Greyscale

 wherein, C = critical functionality; [[T]] t = time period; A,D = each asset-data flow pairing stored in the matrix representation; M = a mitigation strategy; W = the importance value; and π = a probability that each asset-data flow pairing is functional during the cybersecurity threat; and transforming, based on the calculated criticality score, a configuration of the computer network to improve the operational resiliency of the computer network by altering a cybersecurity mode of at least one asset of the plurality of networked assets to another cybersecurity mode, wherein the another cybersecurity mode causes selective restricting of data flow between the plurality of networked assets.”.

Regarding claim 18, the prior art of Sweeney, Martinez and Ahuja when taken in the context of the claim as a whole do not disclose nor suggest, “update, by the computer processor, the asset-data flow pairings in the matrix representation to indicate that assets are effected by a cybersecurity threat; record in the matrix representation, by the computer processor, an importance value corresponding to a plurality of asset-data flow pairings stored in the matrix representation; calculate, by the computer processor, a criticality score using the matrix representation based on the following criticality function:  

    PNG
    media_image2.png
    56
    372
    media_image2.png
    Greyscale

 wherein, C = critical functionality; [[T]] t = time period; A,D = each asset-data flow pairing stored in the matrix representation; M = a mitigation strategy; W = the importance value; and π = a probability that each asset-data flow pairing is functional during the cybersecurity threat; and transform, based on the calculated criticality score, a configuration of a computer network communicatively coupled to the cybersecurity server, to improve operational resiliency of the computer network by altering a cybersecurity mode of at least one asset of the plurality of networked assets to another cybersecurity mode, wherein the anther cybersecurity mode causes selective restricting of data flow between the plurality of networked assets.”.

Claims 2-10 depend on claim 1, claims 12-17 depend on claim 11 and claims 19-20 depend on claim 18, and are of consequence allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435                                                                                                                                                                                                        

/YOGESH PALIWAL/Primary Examiner, Art Unit 2435